Citation Nr: 1526670	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-25 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a bilateral foot disability.  

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1959 to May 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a January 2015 decision, the Board remanded the claims for further development.  

The appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record shows that the Veteran's current bilateral knee disability did not manifest during, or as a result of military service.  

2.  The probative evidence of record shows that the Veteran's current bilateral foot disability did not manifest during, or as a result of military service.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for service connection for a bilateral foot disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the notice requirements were accomplished by a letter sent in April 2007, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in March 2014 and an addendum opinion in March 2015.  The Board finds, when taken together, the VA examination reports are adequate because they are based on the Veteran's medical history and file and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Additionally, the Board finds that the RO has substantially complied with the January 2015 remand directives which included obtaining a VA addendum opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his bilateral knee and bilateral foot disabilities are related to his military service.  The Veteran specifically contends that his conditions are due to strenuous physical training during service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
Turning to the evidence of record, the Veteran has current diagnoses of bilateral knee osteoarthritis periarticular osteopenia, status post healed fracture distal fifth metatarsal and proximal second toe left foot, bilateral foot osteopenia, and osteoarthritis right fourth and fifth metatarsal joints with soft tissue swelling.  

In regards to an in-service incident or event, the Veteran's DD-214 shows that he was a member of the United States Army and his military occupation specialty was a pioneer.  The Board finds that strenuous physical activity to include running, walking, and marching are consistent with the places, types, and circumstances of the Veteran's military service.  See 38 U.S.C.A. § 1154(a).  Therefore, the claim turns on whether the Veteran's currently diagnosed bilateral knee and foot disabilities are related to his military service.  

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of a bilateral knee or bilateral knee condition.  

Post-service private treatment records dated December 1998 to July 2010 show that in July 2010, the Veteran reported foot pain for eight months and right knee pain for three months.  The Veteran denied injury.  The Veteran was noted as having osteoarthritis of the knee.  Private treatment records also show that the Veteran had ongoing treatment diabetic foot care.  

VA treatment records dated January 2001 to April 2015 show the Veteran underwent diabetic foot care.  A December 2002 treatment record shows that the Veteran reported a painful left foot for two days with an acute onset.  The Veteran reported no history of trauma and that he was much better.  A March 2003 VA treatment record shows that the Veteran related a history of foot ulceration and that his left big toe joint was swollen and very painful for the prior two months.  In December 2005 the Veteran was noted as having flat feet with no lesions, positive pedal pulses and sensation intact.  The Veteran reported current pain on the outside of the left foot.  The Veteran denied trauma.  

In an August 2006 statement, the Veteran's wife, in relevant part, reported that the Veteran has constantly complained about reoccurring pain in his lower back since 1962.  She reported that the Veteran has been constantly buying over the counter medication to try and help and ease the pain since 1962.  She reported that she has been married to the Veteran since 1959 and has known him since 1957.  

The Veteran was afforded a VA examination in March 2014.  In regards to his claimed bilateral knee disability, the Veteran reported that the date of onset of the symptoms was 1961.  The Veteran reported that the condition began while on active military service due to strenuous physical training, hiking, and running.  The examiner concluded that it was less likely than not that the Veteran's knee condition was related to service.  The examiner explained that there was insufficient medical evidence/records that could establish a direct relationship between the Veteran's bilateral knee condition and his military service.  

In regards to the Veteran's claimed bilateral foot disability, the Veteran reported that the date of onset of the symptoms was 1961.  The Veteran reported the symptoms were due to strenuous physical activities such as prolonged running, hiking, and road marching.  The Veteran reported that the condition has gotten worse with "swollen foot could not walk".  The examiner concluded that it was less likely than not that the Veteran's foot condition was related to service.  The examiner explained that there was no objective medical evidence provided in the service records that could establish a direct relationship between the Veteran's bilateral foot condition and his military service.

The Veteran was afforded a VA addendum in March 2015.  In relevant part, the examiner concluded that it was less likely than not that the Veteran's conditions were related to his military service.  The examiner explained that it was her opinion that there was insufficient evidence to support an at least as likely as not nexus between the Veteran's current bilateral foot and bilateral knee conditions with his military service.  The examiner explained that per review of the Veteran's service treatment records, objective evidence to support the Veteran complained of, was diagnosed with, or was treated for a bilateral foot or bilateral knee condition in-service or within one year after his separation from service was lacking.  The examiner noted that on the separation medical history dated in 1962, the Veteran marked "no" to the questions of whether he had foot trouble; "trick" or locked knee; arthritis, and lameness, which further supports the lack of a recurrent or chronic bilateral foot or bilateral knee, condition at the time of his separation.  The examiner further explained that per review of the VA examination conducted in March 2014, the date of diagnosis of these combined condition was made in March 2014.  The examiner noted that although the Veteran subjectively stated his symptoms of these combined conditions began in-service, objective evidence to support this subjective claim was lacking.  The examiner further noted that the conditions of osteoarthritis of multiple joints and osteopenia is commonly found in an individual 76 years of age with multiple chronic medical problems such as but not limited to diabetes, heart disease, chronic kidney disease (on dialysis).  The examiner stated that therefore, it was her opinion that the Veteran's current bilateral foot and bilateral knee, conditions were less likely than not either related to, or due to his military service.  

Based on the above, the Board finds the most probative evidence of record is against a finding that the Veteran's current bilateral knee and bilateral foot disabilities are related to his military service.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the Board finds the March 2015 VA addendum opinion, to be highly probative to the issues at hand.  The March 2015 opinion was provided by a staff physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the conclusions are shown to have been based upon a review of the Veteran's claims file and acknowledgement of the Veteran's reported lay history of onset of symptoms and continued symptoms after service.  Furthermore, the VA examiner provided alternative etiologies for the Veteran's diagnosed disabilities and the claims file contains no medical opinions to the contrary.  The Board thus finds that the March 2015 VA medical opinion is dispositive of the nexus question presented in this case.

The Board acknowledges the Veteran's contentions that his currently diagnosed bilateral knee and bilateral foot disabilities are related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the nature and etiology of bilateral knee osteoarthritis periarticular osteopenia, status post healed fracture distal fifth metatarsal and proximal second toe left foot, bilateral foot osteopenia, and osteoarthritis right fourth and fifth metatarsal joints with soft tissue swelling, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his currently diagnosed bilateral knee and bilateral foot disabilities are etiologically related to in-service strenuous activity requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board cannot assign probative weight to the Veteran's assertions to the extent that they may be construed as a nexus opinion on whether his currently diagnosed bilateral knee and bilateral foot disabilities are related to his military service.  

In regards to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's bilateral knee osteoarthritis periarticular osteopenia, status post healed fracture distal fifth metatarsal and proximal second toe left foot, bilateral foot osteopenia, and osteoarthritis right fourth and fifth metatarsal joints with soft tissue swelling are properly afforded such consideration, as arthritis is one of the enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  

The Board acknowledges the Veteran's assertions that symptoms began during service.  The Board again notes that the Veteran is competent to report the onset of his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board cannot find the Veteran's assertions credible because his current assertions are inconsistent with the other evidence of record regarding the date of onset of his symptoms.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Here, the Veteran's service treatment records are absent of any complaints treatment or diagnosis of a bilateral knee condition and/or a bilateral foot condition.  On his April 1962 separation report of medical history the Veteran denied arthritis or rheumatism; bone joint or other deformity; "trick or locked knee"; and foot trouble.  The Veteran did report mumps; whooping cough; dizziness or fainting spells; ear nose and throat trouble; severe tooth or gum trouble; cramps in his legs;  and venereal disease.  Post-service treatment records show that the Veteran has routinely undergone diabetic foot care treatment.  However, the Veteran is not service-connected for diabetes.  Additionally, the Board finds persuasive that although the Veteran has repeatedly underwent foot treatment; he did not relate any foot symptoms to his military service or report that his feet hurt since the military, outside of his claim for service connection.  Similarly, when seeking treatment for his knees, the Veteran reported onset dates of less than a year prior and did not report an onset date during his military service until his VA examination in connection with his application for VA benefits.  Therefore, the Board cannot find credible that the Veteran suffered from continued symptoms of bilateral knee and foot pain in service and ever since service.  In so finding, the Board cannot find that the Veteran's wife's statement constitutes probative evidence that the Veteran has suffered from continued chronic bilateral knee and foot pain ever since service.  Rather, the weight of the evidence tends to show significant gaps in time between service and the Veteran's complaints of bilateral knee and foot pain.  As such, the Board finds that there is no credible lay evidence of continuity of symptomatology since service. 

Furthermore, there is no credible evidence of record that the Veteran's bilateral knee osteoarthritis periarticular osteopenia, status post healed fracture distal fifth metatarsal and proximal second toe left foot, bilateral foot osteopenia, and osteoarthritis right fourth and fifth metatarsal joints with soft tissue swelling manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with a bilateral knee or foot disability until many years after service.  

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. 38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.  

Entitlement to service connection for a bilateral foot disability is denied.  


REMAND

The Veteran was afforded a VA addendum opinion in March 2015.  In relevant part, the examiner concluded that it was less likely than not that the Veteran's conditions were related to his military service.  The examiner explained that it was her opinion that there was insufficient evidence to support an at least as likely as not nexus between the Veteran's current low back disability with his military service.  The examiner explained that per review of the Veteran's service treatment records, objective evidence to support the Veteran complained of, was diagnosed with, or was treated for a low back condition in-service or within one year after his separation from service was lacking.  

However, the Board notes a May 1962 service treatment record that shows that the Veteran fell while under the influence of alcohol.  The Veteran reported that after waking he felt a severe pain in the right lateral thoracic region.  The examiner noted that allegedly when the Veteran fell he struck the curb on the right posterior lateral aspect of his lower thoracic.  On physical examination the Veteran had pain and tenderness on the lower posterial thoracic region on the right.  X-rays revealed no fracture.  

Another examiner was consulted to rule out the possibility of a rupture of the kidney but did not believe it was any more than a contusion of the chest wall.  The Veteran was prescribed codeine, rest and heat.  The Veteran was also told to return to the clinic in the morning.  Another service treatment record shows that the Veteran returned to the clinic and reported he was doing much better.  The Veteran was still tender over the involved area of the right thorax but not severe.  The examiner diagnosed contusion of the thorax and prescribed heat and analgesia.  

As the March 2015 addendum opinion failed to address the May 1962 treatment record, which was done after the April 1962 separation examination, the Board finds that an additional remand is necessary to obtain another addendum opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the January 2012 VA examination report to the examiner (or another appropriate examiner if unavailable) for an addendum opinion. 

The examiner should review the May 1962 service treatment record, which is dated after the Veteran's separation examination, and determine whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed low back disability is in anyway etiologically related to the Veteran's active military service?

A complete rationale should be provided for all opinions.  

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


